                                                                   1   DICKINSON WRIGHT PLLC
                                                                       Cynthia L. Alexander, Esq.
                                                                   2   Nevada Bar No. 6718
                                                                       Email: calexander@dickinson-wright.com
                                                                   3   Taylor Anello, Esq.
                                                                       Nevada Bar No. 12881
                                                                   4   Email: tanello@dickinson-wright.com
                                                                       8363 West Sunset Road, Suite 200
                                                                   5   Las Vegas, Nevada 89113-2210
                                                                       Tel: (702) 550-4400
                                                                   6   Fax: (702) 382-1661
                                                                       Attorneys for Plaintiff/Counterdefendant
                                                                   7   Flagstar Bank, FSB
                                                                   8

                                                                   9                           IN THE UNITED STATES DISTRICT COURT

                                                                  10                                       DISTRICT OF NEVADA

                                                                  11   FLAGSTAR BANK, FSB, a federal savings
                                                                       bank,                                          Case No.: 2:18-cv-00796-RFB-NJK
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                                           Plaintiff,
                                                                  13
                                                                       vs.                                        STIPULATION AND ORDER TO EXTEND
                                                                  14                                                TIME FOR PARTIES TO COMPLETE
                                                                       Special Administrator or Personal               SETTLEMENT AGREEMENT
                                                                  15   Representative for THE ESTATE OF
                                                                       TARJE KNUTE GRIMSTAD; THE COVES                       (First Request)
                                                                  16   HOMEOWNERS ASSOCIATION a Nevada
                                                                       corporation; SATICOY BAY LLC SERIES
                                                                  17   300 CROSSWIND, a Nevada limited
                                                                       liability company; ALESSI & KOENIG,
                                                                  18   LLC, a Nevada limited liability company;
                                                                       and DOES 1 through 10, inclusive,
                                                                  19
                                                                                           Defendants.
                                                                  20
                                                                       SATICOY BAY LLC SERIES 300
                                                                  21   CROSSWIND,

                                                                  22                       Counterclaimant,

                                                                  23   v.

                                                                  24
                                                                       FLAGSTAR BANK, FSB, a federal savings
                                                                  25   bank,

                                                                  26                       Counterdefendant.

                                                                  27   SATICOY BAY LLC SERIES 300
                                                                       CROSSWIND,
                                                                  28
                                                                                           Crossclaimant
                                                                                                                  1
                                                                   1   v.
                                                                   2   Special    Administrator of Personal
                                                                       Representative for THE ESTATE OF
                                                                   3   TARJE KNUTE GRIMSTAD,
                                                                   4                           Crossdefendants.
                                                                   5             Plaintiff Flagstar Bank, FSB (“Plaintiff”), Defendant/Counterclaimant/Crossclaimant
                                                                   6   Saticoy Bay LLC Series 300 Crosswind (“Saticoy Bay”) and Defendant The Coves Homeowners
                                                                   7   Association (“HOA”), through their undersigned counsel of record (collectively “Parties”)
                                                                   8   hereby stipulate and agree to continue the deadline to file the Stipulation for Dismissal. The
                                                                   9   parties base this agreement upon the following:
                                                                  10             1.     The Parties filed a Notice of Settlement with the court on March 8, 2019 (ECF
                                                                  11   No. 57) where the Parties agreed to file a stipulation for dismissal no later than April 25, 2019.
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                                 2.     In light of the filing of the Notice of Settlement, the Court ordered that the parties
                                                                  13   file a stipulation for dismissal within 45 days. (ECF No. 58).
                                                                  14             3.     The Parties are still in the process of finalizing the settlement documentation and
                                                                  15   need some additional time to file the stipulation for dismissal.
                                                                  16             Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED the Parties
                                                                  17   request an additional 45 days from this date to complete the settlement documentation and to file
                                                                  18   the Stipulation for Dismissal.
                                                                  19             IT IS FURTHER STIPULATED AND AGREED that the Parties jointly request that the
                                                                  20   calendared deadlines continue to be stayed and/or that the case be held in abeyance while the
                                                                  21   Parties document the settlement.
                                                                         Dated April 24, 2019                                   Dated April 24, 2019
                                                                  22
                                                                            DICKINSON WRIGHT, PLLC                                 Boyack Orme & Anthony
                                                                  23
                                                                            By: /s/ Cynthia L. Alexander, Esq.                  By: Colli Christine McKiever, Esq.
                                                                  24            Cynthia L. Alexander, Esq.                         Edward Boyack, Esq.
                                                                                Nevada Bar No. 6718                                Nevada Bar 005229
                                                                  25                                                               Colli Christine McKiever, Esq.
                                                                                Taylor Anello, Esq.
                                                                                Nevada Bar No. 12881                               Nevada Bar 13724
                                                                  26                                                               7432 W. Sahara Avenue Suite 101
                                                                                8363 West Sunset Road, Suite 200                   Las Vegas, NV 89117
                                                                  27            Las Vegas, Nevada 89113-2210                       Attorneys for Defendant The Coves
                                                                                Attorneys for Plaintiff/Counterdefendant           Homeowners Association
                                                                  28            Flagstar Bank, FSB
                                                                                                                           2
                                                                   1   Dated April 24, 2019
                                                                   2   Law Offices of Michael F. Bohn, Esq., Ltd.
                                                                   3   By: _/s/ Adam R. Trippiedi, Esq._______
                                                                           Michael F. Bohn, Esq.
                                                                   4       Nevada Bar No. 1641
                                                                           Adam R. Trippiedi, Esq.
                                                                   5       Nevada Bar No. 12294
                                                                           2260 Corporate Circle Suite 480
                                                                   6       Henderson, NV 89074
                                                                           Attorney for Saticoy Bay LLC Series 300
                                                                   7       Crosswind
                                                                   8

                                                                   9
                                                                         IT IS SO ORDERED.
                                                                  10
                                                                                                              ________________________________
                                                                                                               _______________________________________
                                                                  11                                          RICHARD   F. BOULWARE,     II
                                                                                                               UNITED STATES   DISTRICT COURT   JUDGE
8363 West Sunset Road, Suite 200




                                                                  12                                          UNITED STATES DISTRICT JUDGE
                                   Las Vegas, Nevada 89113-2210




                                                                                                               DATED: _____________________________
                                                                  13                                          DATED this 25th day of April, 2019.

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                     3
                                                                                                       CERTIFICATE OF SERVICE
                                                                   1
                                                                              The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the
                                                                   2
                                                                       24th day of April 2019, the foregoing STIPULATION AND ORDER TO EXTEND TIME
                                                                   3
                                                                       FOR PARTIES TO COMPLETE SETTLEMENT AGREEMENT (First Request) was
                                                                   4
                                                                       served electronically to the following parties of interest through the Court's CM/ECF system to:
                                                                   5

                                                                   6   Michael F. Bohn, Esq.                               Edward Boyack
                                                                       Adam R. Trippiedi, Esq.                             Colli Christine McKiever
                                                                   7   Law Offices of Michael F. Bohn, Esq., Ltd.          Boyack Orme & Anthony
                                                                       2260 Corporate Circle, Suite 480                    7432 W. Sahara Avenue, Suite 101
                                                                   8   Henderson, NV 89074                                 Las Vegas, NV 89117
                                                                       Attorney for Saticoy Bay LLC Series 300             Attorneys for Defendants The Coves
                                                                   9
                                                                       Crosswind                                           Homeowners Association
                                                                  10

                                                                  11
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                                                                              /s/ Mark Mangiaracina
                                                                                                                             An Employee of Dickinson Wright PLLC
                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       4
